         Case 1:19-cr-00808-VEC Document 229 Filed 06/22/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007
                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                      June 22, 2021                 ELECTRONICALLY FILED
                                                                                    DOC #:
BY CM/ECF                                                                           DATE FILED: 6/23/2021
The Hon. Valerie E. Caproni
United States District Court for the
  Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007


       Re:     United States v. Falikou Kone, S2 19 Cr. 808 (VEC)

Dear Judge Caproni:

       The Government writes to request a protective order for discovery produced to defendant
Falikou Kone in the above-referenced matter. A protective order is necessary to protect sensitive
material, including but not limited to financial information and personal identifying information.
A proposed protective order, consented to and signed by the parties, is enclosed.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney

                                         by:      /s/
                                               Kedar S. Bhatia
                                               Assistant United States Attorney
                                               (212) 637-2465
Case 1:19-cr-00808-VEC Document 229-1 Filed 06/22/21 Page 1 of 5
Case 1:19-cr-00808-VEC Document 229-1 Filed 06/22/21 Page 2 of 5
Case 1:19-cr-00808-VEC Document 229-1 Filed 06/22/21 Page 3 of 5
Case 1:19-cr-00808-VEC Document 229-1 Filed 06/22/21 Page 4 of 5
Case 1:19-cr-00808-VEC Document 229-1 Filed 06/22/21 Page 5 of 5




 ____ 22
 June




                                                                   6/23/2021
